Citation Nr: 1800721	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  08-29 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral lower extremity peripheral vascular disease.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1967 to October 1970.

The Veteran died in July 2013.  The appellant is Veteran's surviving spouse.  The appellant has been properly substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, June 2011, and December 2013 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  

The appellant provided testimony at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The issues of service connection for peripheral vascular disease, hypertension, a cervical spine disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

 1. By competent and credible testimony, the Veteran was present at the demilitarized zone of the Republic of Korea and therefore is presumed to have been exposed to herbicides.

2. Diabetes mellitus, type II, is presumptively related to herbicide exposure during active duty.

3.  The Veteran died in July 2013.  The cause of death was endstage Alzheimer's disease, stroke, and diabetes mellitus.

4.  The Veteran's cause of death was related to service-connected disability.

5.  Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus, are met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, secondary to diabetes mellitus, are met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

4.  A disability incurred in or aggravated by active service contributed substantially or materially to death.  38 U.S.C. §§ 101(16), 1101, 1110, 1112, 1113, 1310 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

5.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  
To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.   See 38 C.F.R. § 3.310 (2017).  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Diabetes Mellitus and Lower and Upper Extremity Peripheral Neuropathy

The Board finds that service connection for diabetes mellitus is warranted.  First, there is a diagnosis of diabetes mellitus in the post-service record.  See Certificate of Death dated July 2013.  Accordingly, a disability during the appellate period has been demonstrated.  See McClain v. Nicholson, 21 Vet. App. 319, 321-23 (2007).  Second, service personnel records show the Veteran's service in Korea was very near the demilitarized zone (DMZ) and he provided credible testimony at an April 2010 hearing before a decision review officer that he performed duty at the DMZ; the Board finds there is a presumption that the Veteran was exposed to herbicides.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Given the Veteran's conceded exposure to herbicide, presumptive service connection for diabetes mellitus is granted.  38 C.F.R. § 3.307 (a)(6)(ii).  

The Board further finds that service connection for peripheral neuropathy is warranted.  VA records indicate the presence of upper and lower extremity diabetic peripheral neuropathy.  See VA treatment record dated May 2012, located in Virtual VA.  Given the Board's determination of service connection for diabetes mellitus, and the relationship between upper and lower neuropathy and the Veteran's diabetes, service connection bilateral upper and lower extremity diabetic peripheral neuropathy is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (2012); 38 C.F.R. § 3.5 (2017).  A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In this case, the Veteran died in July 2013.  According to his death certificate, the cause of death was endstage Alzheimer's disease, stroke, and diabetes mellitus.  See Certificate of Death dated July 2013.  The applicable provision of the VA Adjudication Procedural Manual (Manual), located in Part IV.iii.1.B.1.h., instructs RO personnel to presume that any service-connected disability listed on the death certificate as a contributory cause of death contributed substantially and significantly to the Veteran's death.  The Board finds that the Veteran's death certificate is sufficient evidence to establish that his service-connected diabetes mellitus was a contributory cause of death in this case.  Accordingly, the Board finds that service connection for the cause of the Veteran's death is warranted.  

Service Connection - Bilateral Hearing Loss

With regard to the first element of service connection, the presence of a current disability, the Veteran's hearing loss disability satisfies the criteria under 38 C.F.R. § 3.385.  See VA examination dated June 2009.  

As to in-service incurrence of disease or injury, the Veteran has provided competent and credible statements that his duties as an artillery crewmember in service exposed him to acoustic trauma and hazardous noise levels.  See Hearing transcript dated April 2010.  In light of the Veteran's competent and credible testimony, the Board finds there is sufficient evidence of acoustic trauma and noise exposure to demonstrate in-service injury.  

Thus, the remaining question is whether the Veteran's hearing loss is causally related to his complaints of acoustic trauma in service.  With regard to nexus, the Board notes that the evidence conflicts.  A February 2008 VA examiner opined that the Veteran's hearing loss was unrelated to service; however, the only rationale provided was that the Veteran's entrance and separation audiometric testing results showed normal hearing.  The examiner speculated that the hearing loss must have occurred post service.  The Board finds this opinion inadequate given that Hensley v. Brown, 5 Vet. App. 155, 157 (1993) makes clear that the absence of evidence of hearing loss at separation is not necessarily fatal to a claim.  

The Board also notes the appellant provided testimony at a hearing before the undersigned in August 2017 that the Veteran did not have a post-service history of noise exposure, that he attributed his hearing loss to his active service in the artillery, and that he complained that he was not issued hearing protection in service.  Additionally, the Veteran testified at an April 2010 hearing before a decision review officer that he was not issued hearing protection during his artillery duties and reported a 30 year history of decreased hearing acuity.  The Veteran was competent to report on the onset and continuity of his hearing loss, and the Board finds the Veteran's assertions credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board has considered remanding the claim to address the deficiency in the February 2008 VA examination and opinion.  However, given the lengthy period this case has remained pending and the Veteran's passing, the Board concludes that remand would unnecessarily delay adjudication.  Instead, the Board finds that in this particular case, given the Veteran's and the appellant's testimony, the evidence is at least in equipoise as to whether the Veteran continuously experienced hearing loss since his active service and that his current hearing loss is related to acoustic trauma in service.  Thus, affording the benefit of reasonable doubt, the Board finds that the Veteran's claimed hearing loss disability was incurred in service.  Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for right lower extremity peripheral neuropathy is granted.

Service connection for left lower extremity peripheral neuropathy is granted.

Service connection for right upper extremity peripheral neuropathy is granted.

Service connection for left upper extremity peripheral neuropathy is granted.

Service connection for the cause of the Veteran's death is granted.

Service connection for bilateral hearing loss is granted.


REMAND

Peripheral Vascular Disease, Hypertension

In light of the Veteran's testimony at the April 2010 hearing and the grant of service connection for diabetes mellitus, the Board finds that a VA opinion is warranted to ascertain whether the Veteran's hypertension and/or peripheral vascular disease was caused or aggravated by his service-connected diabetes mellitus.  The Board finds that an opinion addressing these contentions is necessary to adjudicate the claims.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Cervical Spine Disability

The Board notes the Veteran was treated for cervical spine complaints in service and was prescribed a cervical collar for one week.  See Service treatment record dated April 1969.  The April 1969 treatment record shows the Veteran reported a motor vehicle accident prior to service, however, a cervical spine disability was not noted on entrance to service.  See Report of Medical Examination dated October 1967.  In connection with his claim, the Veteran underwent VA examination in September 2012.  The VA examiner concluded that that the Veteran's cervical spine disability was less likely than not related to his active service.  The examiner supported his opinion by noting a lack of treatment from service until 2010 when the Veteran present with severe symptoms.  The Board notes the September 2012 rationale is factually inaccurate as the Veteran had previously been examined by VA in February 2003, which included diagnostic imaging of the cervical spine.  The adequacy of the examiner's opinion is called into question by his failure to consider the Veteran's past complaints and a prior medical evaluation for cervical spine pathology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  The Board finds an opinion that fully addresses the evidence of record is necessary to adjudicate the claim.

Acquired Psychiatric Disorder

The Board notes the presence of an acquired psychiatric disorder in the evidence of record, specifically, depression.  The Board notes that the Veteran claimed service-connection for depression.  See Report of General Contact dated September 2010.  

Further, the Veteran claimed service connection posttraumatic stress disorder in an August 2012 Statement in Support of Claim based on his deployment to the Republic of Korea.  The Veteran also provided additional information regarding PTSD in a November 2012 statement.  The Veteran was not afforded a VA examination and the Board finds that an opinion is warranted to ascertain the nature and etiology of the Veteran's claimed disability.  McClendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the entire VA treatment record is associated with the claims file.

2.  Obtain an opinion regarding the Veteran's claimed hypertension disability.  The examiner must review the record and must note that review in the report. 

a. Is it at least as likely as not (50 percent or 	greater probability) that hypertension was caused or 	aggravated (increased beyond the normal progression of the disease) by diabetes mellitus or any service-connected condition?

b. Is it at least as likely as not (50 percent or 	greater probability) that hypertension had its onset during military service or is otherwise etiologically related to such service?

3.  Obtain an opinion regarding the Veteran's claimed peripheral vascular disease.  The examiner must review the record and must note that review in the report. 

a.  Is it at least as likely as not (50 percent or 	greater probability) that the Veteran manifests a peripheral vascular disability that was caused or aggravated (increased beyond the normal progression of the disease) by diabetes mellitus or any service-connected condition?

b. Is it at least as likely as not (50 percent or 	greater probability) that a peripheral vascular disability had its onset during military service or is otherwise etiologically related to such service?

4.  Obtain an opinion regarding the Veteran's claimed cervical spine disability.  

The examiner must review the record and must note the February 2003 and September 2012 VA examinations in the report. 

Is it at least as likely as not (50 percent or greater probability) that a cervical spine disability had its onset during military service or is otherwise etiologically related to such service?

5.  Obtain an opinion regarding the Veteran's claimed acquired psychiatric disability.  The examiner must review the record and must note his or her review of the Veteran's August and November 2012 statements in the report.

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran manifested posttraumatic stress disorder due to a fear of hostile military activity.

b. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran manifested depression caused by a service-connected disability.

c. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran manifested depression that was aggravated (increased beyond the normal progression of the disease) by a service-connected disability.

6.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative an appropriate Supplemental Statement of the Case. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


